Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 4 and 7-9 has been withdrawn. 

Allowable Subject Matter
Claims 4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:
“determining priority of each respective depth image viewpoint of the reduced number of the plurality of depth image viewpoints based on the display image viewpoint of the display image,
wherein the depth image from the prioritized depth image viewpoint is selected based on the priority of each respective depth image viewpoint of the reduced number of the plurality of depth image viewpoints and resource information of the image processing apparatus”
The closest piece of prior art Liu et al. (US 2011/0160101) describes an image reconstruction system to improve the effect of reconstructing images of virtual viewpoints; however, Liu fails to teach “determining priority of each respective depth image viewpoint of the reduced number of the plurality of depth image viewpoints based on the display image viewpoint of the display image, wherein the depth image from the prioritized depth image viewpoint is selected based on the priority of each respective depth image viewpoint of the reduced number of the plurality of depth image viewpoints and resource information of the image processing apparatus”.
Another piece of prior art Norkin et al. (US 2015/0215600) describes enable a view renderer or view synthesizer to determine whether it can perform a view synthesis at a certain camera position.  The information sent to the view renderer may include the maximum difference between two consecutive depth or disparity values, for one or more video frames/access units or for an entire video sequence; however, Norkin fails to teach “determining priority of each respective depth image viewpoint of the reduced number of the plurality of depth image viewpoints based on the display image viewpoint of the display image, wherein the depth image from the prioritized depth image viewpoint is selected based on the priority of each respective depth image viewpoint of the reduced number of the plurality of depth image viewpoints and resource information of the image processing apparatus”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612